DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 10 DECEMBER 2020 is considered.  Current pending claims are Claims 1-22 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2, character 142; Figure 3, character 144; Figure 4, character 128, 130, 142; Figure 9, character 180.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” in Figure 9 has been used to designate different features.  It appears that one of the character “124” should be “125” as another analyte sensor contact point.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 9 appears in the description in [0032], however, it is not described in the description which results in a lack of clarity.  The description would also describe Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims, Claims 3, 17 and 20, contain the word ‘substantially’ which is interpreted by the Examiner to be indefinite.  The word ‘substantially’ is a relative term which renders the claim indefinite.  The term ‘substantially’ is not defined by the claim or the specification.  For examination purposes the examiner interprets that a substantially to be: ‘the channels span between the first and second’; ‘extending between the first and second ends’; and ‘channels are linear along the entire span of the channel’ in Claims 3, 17 and 20, respectively.  
Dependent claims follow the same the reasoning.
Claims 5, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The instant claims, Claims 5, 9 and 12, contain the word ‘about’ which is interpreted by the Examiner to be indefinite.  The word ‘about’ is a relative term which renders the claim indefinite and is not explicitly defined by the specification.  Also, it is not clear if the term ‘about’ is referring to the lower limit of the cited range or to both the upper and lower limits. 
Claims 5, 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims, Claims 5, 9, 10 and 12, contain the phrase ‘in the range’ which is interpreted by the Examiner to be indefinite.  It is unclear to the Examiner if the expression is intended to be in reference to a specific range or whether the expression is meant as a qualifying statement indicating that the range is to be taken as approximate. 
Dependent claims follow the same reasoning. 
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body fluid sample" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sensor" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests this instance to be: ‘the analyte sensors’, to use consistent language and to dismiss any ambiguity. 
Claim 6 recites the limitation "the sensor" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests this instance to be: ‘the analyte sensors’, to use consistent language and to dismiss any ambiguity. Clarification is requested if ‘the analyte sensor(s)’ is the same/different than ‘the sensor’. 
Claim 9 recites the limitation "the total combined volume" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests language such as: ‘where a total combined volume’. 
Claim 10 recites the limitation "the thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests language such as: ‘wherein the separation panel has a thickness’. 
Claim 11 recites the limitation "the at least one sensor" in line 1 and “at least two adjacent sensors" in line 2  of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests this instances of ‘sensor’ to be: ‘analyte sensors’, to use consistent language and to dismiss any ambiguity. Clarification is requested if ‘analyte sensor(s)’ is the same/different than ‘sensor’. 
Claim 11 recites the limitation "the potentiometric and amperometric chips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the through hole".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first and second ends" in line 7, which is unclear to the Examiner if it is the same or different than   "the first and second longitudinally disposed ends" in line 5.  Clarification is requested. 
Claim 17 recites the limitation "the fluid channel" in line 10, which is unclear to the Examiner if it is the same or different than one of the upper fluid channels or lower fluid channels, clarification is requested.  The same indefiniteness is in line 13 regarding ‘the fluid channel’.  
Claim 17 recites the limitation "the sensors" in the last line of the claim.  It is unclear if it is the same or different than ‘the analyte sensors’ mentioned above.  Clarification is requested. 
Claims 18, 19 and 20 recite the limitation "the fluid channels" in line 1, which is unclear to the Examiner if it is the same or different than one of the upper fluid channels or lower fluid channels, clarification is requested.
Claim 20 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which ‘the channels’ refer to. 
Claim 21 recites the limitation "the potentiometric chip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the fluid sample” in the last line.  It is unclear to the Examiner if ‘the fluid sample’ is the same or different than the ‘bodily fluid sample’ in Claim 16.  Clarification is requested. 
Claim 22 recites the limitation "the amperometric chip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the fluid sample” in the last line.  It is unclear to the Examiner if ‘the fluid sample’ is the same or different than the ‘bodily fluid sample’ in Claim 16.  Clarification is requested. 
Dependent claims follow the same reasoning. 
Claim Objections
Claim 17 is objected to because of the following informalities:  In the instant claim, line 6 the word ‘respectively’ should be offset by commas (,) for proper punctuation.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims directed towards a sensor assembly for analysis of physical parameters and chemical constituents of small volume samples of bodily fluids with at least two analyte sensors comprising: a separation panel, the separation panel further comprising an upper surface with an upper fluid channel for passage there through of the sample volume as well as a lower surface with a lower fluid channel in fluid communication with the upper fluid channel; a first chip disposed atop the separation panel, the first chip including at least one analyte sensor disposed over the upper fluid channel and one or more electrical contact points for connecting the analyte sensor with an analyzer; and a second chip disposed beneath the separation panel, the second chip including at least one analyte sensor disposed over the lower fluid channel and one or more electrical contact points for connecting the analyte sensor with an analyzer; wherein the bodily fluid sample traverses through the entire extent of the upper and lower fluid channels in fluid communication with the sensors of the first and second chips is not found or suggested in the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2017/0069555 A to MALANINIA discloses a sensor assembly for .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797